 581302 NLRB No. 99CORNERSTONE BUILDERS1No exceptions were filed to the judge's findings that Cornerstone Builders,Inc., and Miracle Construction Services, Ltd. were alter egos, that the Union
enjoyed majority status under Sec. 9(a) of the Act when the Respondent recog-
nized it, and that there was a valid contract in effect between the parties.1All dates are in 1990 unless otherwise indicated.2The unit, basically painters and drywall hangers, is set out completely inthe conclusions of Law infra.3There are several errors in the transcript, including erroneous indicationsof which lawyer, or the judge, is speaking. Theses errors are obvious, and no
motion to correct the record has been filed. However, I am constrained to note
that I never referred to any counsel by use of the counsel's first name.Cornerstone Builders, Inc., and its alter ego MiracleConstruction Services, Limited, d/b/a M.C.S.,
Ltd. and Painters District Council No. 2, a/wInternational Brotherhood of Painters and Al-
lied Trades, AFL±CIO and Joseph Shatro, asManaging Trustee of The Painters District
Council No. 2 Pension, Welfare, Group Insur-
ance, Vacation and Apprenticeship and Jour-
neyman Training Trusts. Cases 14±CA±20825and 14±CA±20825±2April 15, 1991DECISION AND ORDERBYCHAIRMANSTEPHENSAND
MEMBERSCRACRAFTAND
RAUDABAUGHOn December 10, 1990, Administrative Law JudgeDavid L. Evans issued the attached decision. The Re-
spondent filed exceptions and a supporting brief,1andthe Charging Parties filed an answer to the Respond-
ent's exceptions.The National Labor Relations Board has delegatedits authority in this proceeding to a three-member
panel.The Board has considered the decision and therecord in light of the exceptions and brief and has de-
cided to affirm the judge's rulings, findings, and con-
clusions and to adopt the recommended Order.ORDERThe National Labor Relations Board adopts the rec-ommended Order of the administrative law judge and
orders that the Respondent, Cornerstone Builders, Inc.,
and its alter ego Miracle Construction Services, Lim-
ited, d/b/a M.C.S., Ltd., Bridgeton, Missouri, its offi-
cers, agents, successors, and assigns, shall take the ac-
tion set forth in the Order.Lucinda Flynn, Esq., for the General Counsel.Eric J. Snyder, Esq. (Snyder, Wier, Shaller & Bachman), ofSt. Louis, Missouri, for the Respondents.Jan Bond, Esq., and, on brief, Richard P. Perkins, Esq.(Diekemper, Hammond, Shinners, Turcotte & Larrew,
P.C.), of St. Louis, Missouri, for the Charging Parties.DECISIONSTATEMENTOFTHE
CASEDAVIDL. EVANS, Administrative Law Judge. This casewas tried before me on October 4, 1990,1in St. Louis, Mis-souri, on charges filed under the National Labor Relations
Act (the Act) on June 19 by Painters District Council No.2, a/w International Brotherhood of Painters and AlliedTrades, AFL±CIO (the Union) in Case 14±CA±20825, and
on charges filed on August 3 by Joseph Shatro, as managing
trustee of The Painters District Council No. 2, Pension, Wel-
fare, Group Insurance, Vacation and Apprenticeship and
Journeyman Training Trusts (the trust funds) in Case 14±
CA±20825±2, and on an original complaint and notice of
hearing that was issued on July 27 by General Counsel, and
on an original order consolidating cases, amended consoli-
dated complaint and notice of hearing (the complaint) that
was issued on August 8 by General Counsel against Corner-
stone Builders, Inc. and Miracle Construction Services, Lim-
ited, d/b/a M.C.S., Ltd. (Cornerstone, Miracle, and/or the Re-
spondents). The charges and the complaints allege that, as
alter egos, Respondents have violated Section 8(a)(5) and (1)
of the Act by various acts and conduct. Respondents filed an
answer to the complaint admitting jurisdiction and the appro-
priateness of the employee unit involved,2but denying anyalter ego status between them and denying the commission
of any unfair labor practices.On the entire record,3including my observation of the de-meanor of the witnesses, and after considering the briefs
filed by the parties, I make the followingFINDINGSOF
FACTI. JURISDICTIONPrior to February 28, Cornerstone was a corporation withan office and place of business in Bridgeton, Missouri, where
it was engaged as a drywall and painting contractor in the
building and construction industry. During the 12-month pe-
riod ending February 28, Cornerstone, in the course and con-
duct of said operations, performed services valued in excess
of $50,000 directly for various enterprises located in Mis-
souri, each of which enterprises satisfies an appropriate
standard for the assertion of jurisdiction by the Board other
than solely an indirect standard. Miracle is, and has been at
all times since about March 1, a corporation with an office
and place of business in Bridgeton, Missouri, where it has
been engaged as a drywall and painting contractor in the
building and construction industry. Annually, Miracle, in the
course and conduct of said operations performs services val-
ued in excess of $50,000 directly for various enterprises lo-
cated within Missouri, each of which enterprises satisfy an
appropriate standard for the assertion of jurisdiction by the
Board other than solely an indirect standard. Accordingly, I
find that Cornerstone and Miracle are employers engaged in
commerce within the meaning of Section 2(2), (6), and (7)
of the Act and that the Union is a labor organization within
the meaning of Section 2(5) of the Act.II. ALLEGEDUNFAIRLABORPRACTICES
A. FactsThere is no significant issue of fact. 582DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
4282 NLRB 1375 (1987).5Assuming that such a threat was made, Respondents suggest no theory ofillegality. A threat to picket ``the job'' is not, per se, a threat of unlawful sec-
ondary activity.In 1982 Cornerstone began operating out of the St. Louisarea home of David DeGeare (DeGeare) and his wife Mel-
ody. DeGeare was Cornerstone's sole owner and president;
Melody was the corporate secretary. In 1983 Cornerstone
voluntarily recognized the Union as the collective-bargaining
representative of its painters and signed a contract.On June 27, 1988, the Union sent DeGeare a letter statingthat, pursuant to John Deklewa & Sons,4the Union was thenrequesting recognition on the basis of authorization cards that
it had received from a majority of the unit employees and
offered to show the cards to an employer representative. The
Union enclosed a form for granting recognition based on
such evidence of majority status, and it stated that if the
form was not signed and returned, the Union would petition
for an election with the NLRB. On July 23, DeGeare signed
the form which states:The Union claims, and the Employer acknowledgesand agrees, that a majority of its employees has author-
ized the Union to represent them in collective bargain-
ing. The Employer agrees to recognize, and does here-
by recognize, the Union as the collective-bargaining
agent for all employees performing painting, taping,
wall-paper hanging and other unit work on all present
and future job sites within the jurisdiction of the Union.DeGeare transmitted this signed form to the Union on Au-gust 22. On October 24, DeGeare, on behalf of Cornerstone,
signed another contract with the Union which recites as its
effective dates as September 1, 1988, to August 31, 1991.
Thereafter, until February 28, Cornerstone abided by the con-
tract in many respects, including its wage levels and certain
fringe benefits.At the hearing, DeGeare admitted that he became awarein January or February that the Union was contemplating
suing Cornerstone over an alleged failure to make payments
to certain funds as required by the 1988±1991 contract.
DeGeare was asked on cross-examination and testified:Q. And the reason Cornerstone went out of businessis because you were tired of being harassed by the
Painters district council, isn't that correct?MR. SNYDER: Objection, your honor.JUDGEEVANS: Overruled.MR. SNYDER: It's inflammatory.JUDGEEVANS: Overruled.By Ms. Flynn
Q. Isn't that correct?
A. To some degree; that's not the only reason.
Q. Well, I'm asking you if that was a reason, thatyou were tired of being harassed by the Painters Dis-
trict Council and you wanted out?A. Yes, ma'am, that was a reason.Neither DeGeare in his testimony, nor Counsel on brief, sug-gested any other reason for Cornerstone's going out of busi-
ness.DeGeare admitted that Cornerstone gave no notice to theUnion about its going out of business on February 28.Miracle began operations on March 1. Melody DeGeareowns 75 percent of its stock and is its president. Chris Whit-ney, a former supervisor for Cornerstone, owns the other 25percent and is Miracle's construction manager. DeGeare is
Miracle's corporate secretary. Miracle also operates out of
the DeGeare's home, and it uses the same equipment. Mir-
acle assumed the responsibility of completing all outstanding
contracts of Cornerstone. Whitney and DeGeare supervise the
employees, just as they did when all concerned were em-
ployed by Cornerstone. Miracle employs the same employees
who were employed by Cornerstone, but it pays lower wages
and no other benefits. Miracle does not observe the 1988±
1991 contract in any fashion.Miracle has a smaller volume of business than did Corner-stone, and it emphasizes residential, over commercial, paint-
ing and drywall work. Other than that, the operations are the
same.The only factual issue in this case involves a threat, orseveral threats, by Union Business Representative Jim Engle
to DeGeare. On direct examination DeGeare testified that
after he received the June 22 request for recognition as ma-
jority representative, and before he signed it on July 23,
Engle called him once and, ``He said he would put a picket
up, or put men out on the job with umbrellas to picket the
project that I was working on.'' DeGeare testified that it was
at the point of this threat that he signed the form. On cross-
examination, DeGeare stated that it was several times that
Engle so threatened him.An initial problem with DeGeare's testimony, besides itsenlargement with the telling, is the undisputed fact that Cor-
nerstone had no employees working at any jobsite between
June 22 and July 23. That fact was pointed out to DeGeare,
but he offered no explanation, and Respondents suggest none
on brief.On these factors I would discredit DeGeare; moreover,Engle testified credibly about any such threat(s).5B. Analysis and ConclusionsAs its primary defense to the complaints, Respondentsurge that the 1988±1991 contract is a nullity. The basis for
the argument is that the agreement provides that the Union
will furnish a completed copy to the Employer, and the
Union never did so. DeGeare acknowledged at trial that he
never complained to the Union about its failure to return acompleted copy; DeGeare further acknowledged abiding by
the contract after his signing it on October 24, 1988; and Re-
spondents make no argument that the Union ever failed to
abide by the contract after that date. Respondents cite no au-
thority for the proposition that the Union's failure to get Cor-
nerstone a completed copy of the contract is a material
breech which would render the contract void, and, under the
circumstances here, there is no reason to hold any such thing.Respondents further rely on the testimony of JosephShatro, business agent and trustee, who acknowledged on
cross-examination that he could not remember when he
signed the 1988±1991 contract, and he further acknowledged
that the Union's files contains a copy signed by DeGeare,
but not by him. However, even if Shatro did not sign the
contract before this action commenced, both parties, for a 583CORNERSTONE BUILDERS6Bi-County Beverage Distributors, 291 NLRB 466 (1988), and cases citedtherein at 468.7Crawford Door Sales Co., 226 NLRB 1144 (1976).8Advance Electric, 268 NLRB 1001 (1984), and cases cited therein.9See John Deklewa & Sons, supra.10If no exceptions are filed as provided by Sec. 102.46 of the Board's Rulesand Regulations, the findings, conclusions, and recommended Order shall, as
provided in Sec. 102.48 of the Rules, be adopted by the Board and all objec-
tions to them shall be deemed waived for all purposes.time, treated the contract as if it were in effect, and the lawassumes that it was (and is).6Respondents are owned, in whole or majority part, bymembers of the same family, David and Melody DeGeare,
who are husband and wife. Therefore, there is ``substantially
identical'' ownership and control of Respondents for pur-
poses of determining alter ego status.7Also, Respondentshave a common business purpose, painting and drywall. Mir-
acle assumed the customer base of Cornerstone and com-
pleted its contracts. The operations are the same, being con-
ducted out of the DeGeare's house using the same equipment
under the supervision of David DeGeare. Therefore, all ele-
ments necessary to find an alter ego status have been proved,
as I find and conclude.8Finally, ``a'' reason that Miracle was formed was in orderthat Cornerstone could evade its contractual obligations to
the Union (considered harassment by DeGeare) and its statu-
tory obligations to the employees.Respondents argue that under Deklewa, supra, General Ex-trusion Co., 121 NLRB 1165 (1958), and other lines ofcases, Respondents could have petitioned for an election or
the employees could have petitioned for a decertification
election, and if the Union had lost, the Respondents could
have, of course, refused to bargain. Even granting to Re-
spondents the numerous assumptions, and assumptions upon
assumptions, involved in this argument, the fact is that there
were no such petitions, and the device of self-help, by simply
ceasing to recognize the Union and creating an alter ego, is
not available to employers to avoid their responsibilities
under the law.When DeGeare signed the voluntary recognition form onJuly 23, 1988, the Union was established as the collective-
bargaining representative of Cornerstone's employees under
Section 9(a) of the Act. Then, as such representative, the
Union secured DeGeare's signature on the 1988±1991 con-
tract. Thereafter, DeGeare was not free to repudiate, mid-
term, the contract which he had freely executed. Because the
parties are in the building and construction industry, the
agreement would also be enforceable for the duration of its
stated term under Section 8(f) of the Act, even if the Union
had not established itself as a 9(a) representative.9Therefore,whether the 1988±1991 contract is considered to be the prod-
uct of Section 9, or Section 8(f) of the Act, Cornerstone was
not at liberty to repudiate the agreement by the artifice of
shuffling the corporate stock, changing the name of the oper-
ation, and transferring the unit employees to Miracle, the cor-
poration created by Respondents to avoid their contractual
and statutory duties under Section 8(a)(5) of the Act.CONCLUSIONSOF
LAW1. Respondent Cornerstone Builders, Inc., and RespondentMiracle Construction Services, Limited, d/b/a M.C.S., Lim-
ited, are employers engaged in commerce within the meaning
of Section 2(2), (6), and (7) of the Act.2. Painters District Council No. 2, a/w International Broth-erhood of Painters and Allied Trades, AFL±CIO, is a labor
organization within the meaning of Section 2(5) of the Act.3. Respondent Miracle Construction Services, Limited, is,for the purpose of this proceeding, the alter ego of Respond-
ent Cornerstone Builders, Inc.4. All journeyman painters, tapers and drywall finishers,paper and wallcovering hangers, apprentices, pre-apprentices,
summer help and working foremen employed by Cornerstone
Builders, Inc., and by its alter ego Miracle Construction
Services, Limited, but excluding office clerical and profes-
sional employees, and guards and supervisors as defined in
the Act, constitute a unit appropriate for collective bargaining
within the meaning of Section 9(b) of the Act.5. At all times material, the Union has been the exclusivecollective-bargaining representative of the employees in the
appropriate unit within the meaning of Section 9(a) of the
Act.6. By transferring employees in the unit from the payrollof Respondent Cornerstone Builders, Inc., to the payroll of
Respondent Miracle Construction Services, Limited; by with-
drawing recognition of the Union as the exclusive collective-
bargaining representative of the employees in the unit; by
unilaterally changing rates of pay, hours of employment,
benefits and other terms and conditions of employment in-
cluded in the collective-bargaining contract covering the unit
employees; and by repudiating said collective-bargaining
agreement, Respondents have violated Section 8(a)(5) and (1)
of the Act.7. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning of Section
2(6) and (7) of the Act.REMEDYHaving found that the Respondents have engaged in cer-tain unfair labor practices, I find that they must be ordered
to cease and desist and to take certain affirmative action de-
signed to effectuate the policies of the Act.Respondents must be ordered to adhere to the terms andconditions of the collective-bargaining agreement with the
Union effective September 1, 1988, through August 31,
1991, and make whole the unit employees for any loss of
wages and benefits since March 1, 1990, due to the Respond-
ents' unlawful unilateral conduct in the manner prescribed in
Ogle Protection Service, 183 NLRB 682 (1970), with interestto be computed in the manner prescribed in New Horizonsfor the Retarded, 283 NLRB 1173 (1987).Respondents must also be ordered to make the contrac-tually required payments to the fringe benefit funds they un-
lawfully failed to make, as determined at the compliance
stage of this proceeding. See Merryweather Optical Co., 240NLRB 1213, 1216 fn. 7 (1979). Respondents shall also reim-
burse its unit employees for any expenses caused by Re-
spondents' unlawful failure to make such payments as set
forth in Kraft Plumbing & Heating, 252 NLRB 891 fn. 2(1980), enfd. 661 F.2d 940 (9th Cir. 1981), with interest as
provided in New Horizons, supra.On these findings of fact and conclusions of law and onthe entire record, I issue the following recommended10 584DECISIONS OF THE NATIONAL LABOR RELATIONS BOARD
11If this Order is enforced by a judgment of a United States court of ap-peals, the words in the notice reading ``Posted by Order of the National Labor
Relations Board'' shall read ``Posted Pursuant to a Judgment of the United
States Court of Appeals Enforcing an Order of the National Labor Relations
Board.''ORDERThe Respondent, Cornerstone Builders, Inc., and its alterego Miracle Construction Services, Limited, of Bridgeton,
Missouri, their officers, agents, successors, and assigns, shall1. Cease and desist from
(a) Refusing to bargain with Painters District Council No.2, a/w International Brotherhood of Painters and Allied
Trades, AFL±CIO as the exclusive collective-bargaining rep-
resentative of the employees in the following appropriate unit
by transferring employees in the unit from the payroll of Re-
spondent Cornerstone Builders, Inc., to the payroll of Re-
spondent Miracle Construction Services, Limited; by with-
drawing recognition of the Union as the exclusive collective-
bargaining representative of the employees in the unit; by
unilaterally changing rates of pay, hours of employment,
benefits and other terms and conditions of employment in-
cluded in the collective-bargaining contract covering the unit
employees; and by repudiating said collective-bargaining
agreement. The unit is:All journeyman painters, tapers and drywall finishers,paper and wallcovering hangers, apprentices, pre-ap-
prentices, summer help and working foremen employed
by Cornerstone Builders, Inc., and by its alter ego Mir-
acle Construction Services, Limited, but excluding of-
fice clerical and professional employees, and guards
and supervisors as defined in the Act.(b) In any like or related manner interfering with, restrain-ing, or coercing employees in the exercise of the rights guar-
anteed them by Section 7 of the Act.2. Take the following affirmative action necessary to ef-fectuate the policies of the Act.(a) Adhere to the terms and conditions of the collective-bargaining agreement with the Union effective September 1,
1988, through May 31, 1991, including, but not limited to,
its provisions governing hourly wage rates and health and
welfare, pension, and apprenticeship fund payments.(b) Make whole the unit employees for losses of wages asa result of the Respondents' unlawful failure to pay contrac-
tually required hourly wage rates since March 1, 1990, in the
manner set forth in the remedy section of this decision.(c) Make the contractually required contributions to thebenefit funds that the Respondents unlawfully failed to make
since March 1, 1990, in the manner set forth in the remedy
section of this decision.(d) Make whole the unit employees for any losses that oc-curred as a result of the Respondents' failure to make re-
quired benefit fund payments in the manner set forth in the
remedy section of this decision.(e) Preserve and, on request, make available to the Boardor its agents for examination and copying, all payroll records,
social security payment records, timecards, personnel records
and reports, and all other records necessary to analyze the
amount of backpay due under the terms of this Order.(f) Post at its Bridgeton, Missouri, place of business copiesof the attached notice marked ``Appendix.''11Copies of thenotice, on forms provided by the Regional Director for Re-gion 14, after being signed by the Respondents' authorized
representative, shall be posted by the Respondents imme-
diately upon receipt and maintained for 60 consecutive days
in conspicuous places including all places where notices to
employees are customarily posted. Reasonable steps shall be
taken by the Respondents to ensure that the notices are not
altered, defaced, or covered by any other material.(g) Notify the Regional Director in writing within 20 daysfrom the date of this Order what steps the Respondents have
taken to comply.APPENDIXNOTICETOEMPLOYEESPOSTEDBY
ORDEROFTHE
NATIONALLABORRELATIONSBOARDAn Agency of the United States GovernmentThe National Labor Relations Board has found that we vio-lated the National Labor Relations Act and has ordered us
to post and abide by this notice.Section 7 of the Act gives employees these rights.To organizeTo form, join, or assist any union
To bargain collectively through representatives oftheir own choiceTo act together for other mutual aid or protection
To choose not to engage in any of these protectedconcerted activities.WEWILLNOT
refuse to bargain with Painters DistrictCouncil No. 2, a/w International Brotherhood of Painters and
Allied Trades, AFL±CIO as the exclusive collective-bargain-
ing representative of the employees in the following appro-
priate unit by transferring employees in the unit from the
payroll of Cornerstone Builders, Inc., to the payroll of Mir-
acle Construction Services, Limited, by withdrawing recogni-
tion of the Union as the exclusive collective-bargaining rep-
resentative of the employees in the unit, by unilaterally
changing rates of pay, hours of employment, benefits and
other terms and conditions of employment included in the
collective-bargaining contract covering the unit employees, or
by repudiating said collective-bargaining agreement. The unit
is:All journeyman painters, tapers and drywall finishers,paper and wallcovering hangers, apprentices, pre-ap-
prentices, summer help and working foremen employed
by Cornerstone Builders, Inc., and by its alter ego Mir-
acle Construction Services, Limited, but excluding of-
fice clerical and professional employees, and guards
and supervisors as defined in the Act.WEWILLNOT
in any like or related manner interfere with,restrain, or coerce our employees in the exercise of the rights
guaranteed them by Section 7 of the Act.WEWILL
adhere to the terms and conditions of the collec-tive-bargaining agreement with the Union effective Septem-
ber 1, 1988, through May 31, 1991, including, but not lim-
ited to, its provisions governing hourly wage rates and health
and welfare, pension, and apprenticeship fund payments. 585CORNERSTONE BUILDERSWEWILL
make whole the unit employees for losses ofwages as a result of the our unlawful failure to pay contrac-
tually required hourly wage rates since March 1, 1990, plusinterest.WEWILL
make the contractually required contributions tothe benefit funds that we have unlawfully failed to make
since March 1, 1990, andWEWILL
make whole the unit employees for any lossesthat occurred as a result of our failure to make such pay-
ments, plus interest.CORNERSTONEBUILDERS, INC., ANDITS
ALTEREGO
MIRACLECONSTRUCTIONSERV-ICES, LIMITED, D/B/AM.C.S., LTD.